hLOVE, J.,
concurs in part and dissents in part.
I respectfully dissent. The majority concludes the judgment against Dale An-gelle should be affirmed. The majority reasoned the record as a whole supports the Commission’s ruling against Angelle. However, the decision was based upon a rule, which was not promulgated until after the alleged offenses occurred. Further the Commission’s contention of an emergency rule is clearly erroneous, as it did not follow the requirements for the promulgation of an emergency rule.
I concur in the results for Laws; however, I reverse for the reasons expressed above.